EXHIBIT 32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Neil Scheckter, the Principal Executive Officer and Principal Financial Officer of GS Valet, Inc. (the "Company"), hereby certify, that, to my knowledge: 1.The Quarterly Report on Form 10-Q for the period ended December 31, 2013 (the "Report") of the Company fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 24, 2013 By: /s/Neil Scheckter Name: Neil Scheckter Title: Chief Executive Officer and Chief Financial Officer
